 PROB 12C                                                                            Report Date: August 23, 2019
(6/16)

                                       United States District Court                          FILED IN THE
                                                                                         U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF WASHINGTON
                                                      for the
                                                                                    Aug 26, 2019
                                        Eastern District of Washington                  SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Frank Glenn Lambert                      Case Number: 0980 2:14CR00170-TOR-1
 Address of Offender:                            Spokane, Washington 99205
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: August 31, 2015
 Original Offense:             Sexual Abuse of a Minor, 18 U.S.C. §§ 2243(a) and 1153(a)
 Original Sentence:            Prison - 24 months           Type of Supervision: Supervised Release
                               TSR - 60 months

 Revocation Sentence:          Prison - 30 days
 (June 6, 2019)                TSR - 36 months
 Asst. U.S. Attorney:          Timothy J. Ohms              Date Supervision Commenced: June 20, 2019
 Defense Attorney:             Andrea George                Date Supervision Expires: June 19, 2022


                                         PETITIONING THE COURT

To issue a summons.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition # 3: You must refrain from any unlawful use of a controlled
                        substance. You must submit to one drug test within 15 days of release from imprisonment
                        and at least two periodic drug tests thereafter, as directed by the court.

                        Supporting Evidence: On July 19, 2019, Mr. Lambert submitted to a urinalysis that tested
                        presumptive positive for methamphetamine. Thereafter, Mr. Lambert admitted to the
                        undersigned, and via a signed document, that he used methamphetamine on July 16, 2019,
                        a direct violation of mandatory condition number 3.

                        On July 19, 2019, Mr. Lambert participated in a supervision intake at the U.S. Probation
                        Office. On that date, the mandatory, standard, and special conditions of supervised release
                        were reviewed with the offender. Mr. Lambert signed a copy of the conditions of supervision
                        acknowledging his understanding of those conditions.
Prob12C
Re: Lambert, Frank Glenn
August 23, 2019
Page 2

          2           Mandatory Condition # 3: You must refrain from any unlawful use of a controlled
                      substance. You must submit to one drug test within 15 days of release from imprisonment
                      and at least two periodic drug tests thereafter, as directed by the court.

                      Supporting Evidence: In response to Mr. Lambert failing to show for his random drug test
                      on August 16, 2019, Mr. Lambert was directed to report to the U.S. Probation Office on
                      August 20, 2019. On August 20, 2019, Mr. Lambert submitted a urine sample that tested
                      presumptive positive for the presence of methamphetamine. Thereafter, Mr. Lambert
                      admitted to a U.S. Probation officer, and via signed document, that he used an electronic
                      cigarette that contained methamphetamine on August 18, 2019, a direct violation of
                      mandatory condition number 3.

                      On July 19, 2019, Mr. Lambert participated in a supervision intake at the U.S. Probation
                      Office. On that date, the mandatory, standard, and special conditions of supervised release
                      were reviewed with the offender. Mr. Lambert signed a copy of the conditions of supervision
                      acknowledging his understanding of those conditions.


The U.S. Probation Office respectfully recommends the Court issue a summons requiring the offender to appear to
answer to the allegation(s) contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     08/23/2019
                                                                           s/Jonathan C. Bot
                                                                           Jonathan C. Bot
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    Other

                                                                           Signature
                                                                           Si
                                                                            i        off Judicial
                                                                                           di i l Offi
                                                                                                  Officer

                                                                           "VHVTU 
                                                                           Date
